 1

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 6                                        AT SEATTLE
 7
      In re: DEBRA CANTWELL.
 8
                                                               NO. MC18-0112RSL
      _____________________________________
 9    Underlying Litigation:
10
                                                              ORDER STAYING PROCEEDING
      Taxotere (Docetaxel) Products Liability
11
      Litigation, C 16-2740 (E.D. La.).

12

13
            This matter comes before the Court on sanofi-aventis U.S. LLC and Sanofi US Services
14
     Inc.’s motion to stay all proceedings until the Judicial Panel on Multidistrict Litigation (“JPML”)
15

16   determines whether to transfer the matter to the Eastern District of Louisiana where the

17   underlying products liability litigation is pending. Dkt. # 8. Ms. Cantwell does not oppose the
18   stay. Dkt. # 10.
19
            This matter is hereby stayed. The parties shall, within seven days of the final
20
     determination of the transfer issue by the JPML, file a status report requesting transfer or a
21
     briefing schedule for the motion to quash.
22

23

24          Dated this 29th day of November, 2018.
25                                              A
26                                              Robert S. Lasnik
                                                United States District Judge
27

28   ORDER STAYING PROCEEDING - 1
